Citation Nr: 1828145	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran was entitled to the full amount of Veterans' Retraining Assistance Program (VRAP) benefits for the his entire college program.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 15, 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran the full amount of monthly VRAP benefits available. 


FINDINGS OF FACT

1.  In January 2013 the Veteran was notified by VA that he was eligible to receive VRAP benefits for a full-time program of education or training. 

2.  In July 2013, August 2013, and December 2013, the certifying officials at Pima Community College informed VA that the Veteran had periods at the school in which he was not considered a full-time student.


CONCLUSION OF LAW

The criteria to receive full VA educational assistance benefits under VRAP during the entire time the Veteran was in the program were not met.  38 U.S.C. § 4100 (2012); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011); 38 C.F.R. § 21.4270 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that the Veteran has been provided a fair hearing in the matter.  He was notified of the VRAP's eligibility requirements in various award letters.  He was notified of the decision to deny him full VRAP benefits and the reason why.  The Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  At the hearing, the VLJ clarified the issue, explained the concept of VA education benefits, and listened to the Veteran's contentions regarding his situation.   Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding to decide the merits of the appeal.

In January 2013, the Veteran was issued a certificate of eligibility granting him 12 months of VRAP benefits for full-time training, to be used before April 1, 2014.  In January 2013, the Veteran began an undergraduate program at Pima Community College.  The Veteran completed the course and in April 2014 the Veteran received a certificate in Behavioral Health Specialist Studies.  

In January 2014, VA informed the Veteran that he was not entitled to receive the full monthly VRAP benefit ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013) for the entire time he was enrolled in the educational program.  The Veteran appealed asserting that he should be paid the full monthly benefit for every month that he was in the program.

The Veterans Retraining Assistance Program was a component of the VOW to Hire Heroes Act of 2011.  VRAP offered up to 12 months of training assistance to unemployed veterans.  Participants were able to pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate and was designed to provide training for a high-demand occupations.  VRAP § 211(b).

Participants were required to attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  VRAP § 211(b).

The relevant regulation, 38 C.F.R. § 21.4270, states that a full-time collegiate undergraduate program consists of 14 semester hours, or the equivalent.  It then states that when the institution certifies that all students enrolled for a minimum of 12 or 13 semester hours, or the equivalent, are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement and such minimum hours will be considered full-time.  38 C.F.R. § 21.4270 (c) Note 2.

The record reveals that the Pima Community College (PCC) contacted VA on a recurring basis informing VA of the status of the Veteran's enrollment.  A July 2013 PCC document certified that the Veteran was enrolled on a 1/2 time basis from March 18, 2013 to May 14, 2013.  An August 2013 PCC document certified that the Veteran was enrolled on a 3/4 time basis from October 29, 2013 to December 12, 2013.  Additional PCC documents show varying periods in which the Veteran had full-time enrollment and varying periods in which the Veteran had part-time enrollment.

The Veteran maintains that he was a full-time student at PCC the entire time.  On his July 2014 notice of disagreement the Veteran reported that the program consisted of one class at a time and that when he finished one class he began another.  He said that the days and hours for the classes never changed.  He asserted that he never changed the course load from being a full-time student to a lesser time student, but always pursued training on a full-time basis.  At the hearing the Veteran indicated that the school was at fault in not properly reporting his program to VA.  The Veteran also blamed VA for not maintaining proper oversight over PCC.

The Board acknowledges the Veteran's assertions, but must follow the law and regulations regarding the payment of VRAP benefits.  In this case the college certified that at times the Veteran was registered as a part-time student and not as a full-time student.  As noted above, full VRAP benefits can only be paid when a Veteran is a full-time student.  Consequently, the Veteran is not entitled to the full amount of VRAP benefits for the his entire college program.

Again, the Board appreciates the Veteran's frustration in this regard, but the VRAP program  requires "full-time" enrollment.  In light of the school's certification that the Veteran was "part-time" during several time periods, the requirement for full-time enrollment for those periods was not met.  This is the case even if such determinations were made in error by the school.  The Board is without authority to mediate any dispute between the Veteran and the school.  Therefore, the claim is denied.  The Board is without legal authority to grant entitlement to VRAP benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The appeal is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


